DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-3, is/are filed 6/14/2022 are currently pending. Claim(s) 1-3 is/are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/14/22 has been entered.
Double Patenting
Claims 1–3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-12 of copending Application No. 17/259028.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4-12 of copending Application No. 17/259028 substantially correspond to claims 1-3 of instant application. Providing an additional valve would have been readily obvious to disconnect the lines safely for maintenance purposes. This is well-known. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shen (CN 109626466 A).

    PNG
    media_image1.png
    426
    684
    media_image1.png
    Greyscale

Regarding claim 1, Shen direct water purifier, comprising: a filter (1/1b) for filtering water;  a pump (8) for supplying water having a predetermined hydraulic pressure or higher to the filter; a heating part (7) for receiving the water filtered by and supplied from the filter, and instantaneously (intended use – as long as it has heating capabilities it would be instantaneous) heating the received water to a predetermined temperature and discharging the heated water; a valve (20) provided on a rear end of the heating part to control discharge of water heated by the heating part;  and a flushing valve (24) disposed in a flushing flow path through which concentrated water is discharged from the filter, an additional valve (18) installed on a rear end of the flushing valve on the flushing flow pat, wherein the additional valve acts as a resistor to form driving pressure required for the filter when the flushing valve opens completely intended use – no weight is provided for this method claim in an apparatus claim) (p. 2-4).
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Id.at 580.
Regarding claim 2, Shen teaches a hot water valve (22) disposed in a front of the heating part to control water entrance into the heating part. 

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN 109626466 A).


    PNG
    media_image2.png
    716
    753
    media_image2.png
    Greyscale

Shen teach does not teach a pump disposed in the second flow path to supply water having a predetermined hydraulic pressure (intended use) or higher to the second filter; a bypass flow path connecting a front and a rear of the pump to bypass the pump; a bypass valve provided in the bypass flow path; wherein the bypass valve is opened during operation of the heating part (intended use). However using pumps and valves is extremely common in fluid filtration. As pumps allow to regulate flow and valves all redirection and disconnection of conduits. This is well-known and very obvious. Alternatively, refer to at least CN 105502579 A (figs. 9-10) (see above rejection of claim 1). As to a bypass flow path that bypasses a pump this is also well-known. KR 101842036 B1 teaches a bypass flow path (140) that bypasses a pump in case there is pump failure. Therefore it would have been obvious to one of ordinary skill to have combined the well-known teachings of CN’579 and KR’036 to achieve the aforesaid advantages. 
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 106082510 A).

    PNG
    media_image3.png
    603
    894
    media_image3.png
    Greyscale

Regarding claim 1 Yang teaches a direct water purifier, comprising: a filter (6-1) for filtering water; a pump (3) for supplying water having a predetermined hydraulic pressure or higher to the filter; a heating part (10) for receiving the water filtered by and supplied from the filter, and instantaneously heating the received water to a predetermined temperature and discharging the heated water;  a valve (2-3) provided on a rear end of the heating part to control discharge of water heated by the heating part (intended use); and a flushing valve  (13) disposed in a flushing flow path through which concentrated water is discharged from the filter, wherein, when the heating part is operated, the flushing valve opens the flushing flow path wider than when the heating part is not operated (intended use) (p. 2-4). While Yang may not teach using an additional valve installed on a rear end of the flushing valve. However, it is well known to use valves to disconnect lines safely especially for maintenance purposes. It would have been obvious to one of ordinary skill to have incorporated said valve for the aforesaid advantages. See at least CN 205709995 U (claim 1), CN 107804922 A (abs), or CN 107804922 A. 
Regarding claim 2, Yang teaches further comprising a hot water valve (see valve placed downstream of 11 and 10, fig. 1) disposed in a front of the heating part to control water entrance into the heating part. 
Regarding claim 3, Yang teaches further comprising: a bypass flow path  (bypass flow-path designated by valve of 2-2) connecting a front and a rear of the pump to bypass the pump; and a bypass valve (2-2) provided in the bypass flow path;  wherein, when the heating part is operated.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Response to Argument
Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777